         Case 7:20-cv-09313-PMH Document 25 Filed 03/19/21 Page 1 of 55




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

                                                   )
                                                   )
                                                   ) Case No. 7:20-cv-09313-PMH
                                                   )
IN RE NEOVASC INC. SECURITIES                      )
LITIGATION                                         ) CLASS ACTION
                                                   )
                                                   )
THIS DOCUMENT RELATES TO: ALL                      ) CONSOLIDATED AMENDED CLASS
ACTIONS                                            )       ACTION COMPLAINT FOR
                                                   )    VIOLATIONS OF THE FEDERAL
                                                   )            SECURITIES LAWS
                                                   )
                                                   )
                                                   ) JURY TRIAL DEMANDED

              CONSOLIDATED AMENDED CLASS ACTION COMPLAINT

       Lead Plaintiff Pratap Golla (“Plaintiff”), individually and on behalf of all other persons

similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s Consolidated Amended

Class Action Complaint against Defendants, alleges the following based upon personal knowledge

as to Plaintiff and Plaintiff’s own acts, and information and belief as to all other matters, based

upon, inter alia, the investigation conducted by and through Plaintiff’s attorneys. This

investigation included, among other things: (1) a review of the Defendants’ public documents; (2)

conference calls and announcements made by Defendants; (3) United States Securities and

Exchange Commission (“SEC”) filings; (4) wire and press releases published by and regarding

Neovasc Inc. (“Neovasc” or the “Company”); (5) analysts’ reports and advisories about the

Company; (6) information provided by the Company to the Food and Drug Administration

(“FDA”) and information about the Company’s interactions with the FDA; (7) and other publicly

available information. Plaintiff believes that substantial evidentiary support will exist for the

allegations set forth herein after a reasonable opportunity for discovery.




                CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                    1
        Case 7:20-cv-09313-PMH Document 25 Filed 03/19/21 Page 2 of 55




                                  NATURE OF THE ACTION

       1.      This is a federal securities class action on behalf of a class consisting of all persons

who purchased or otherwise acquired Neovasc common stock between October 10, 2018 and

January 15, 2021, both dates inclusive (the “Class Period”) seeking to recover damages caused by

Defendants’ violations of the federal securities laws and pursue remedies under Sections 10(b) and

20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”) and SEC Rule 10b-5

promulgated thereunder.

       2.      Neovasc is a biotechnology company based in Richmond, British Columbia that

seeks to manufacture medical devices for cardiovascular therapies. It is a very small company

with only 6 employees considered the core members of management, including the four other

Defendants named in this Action. As of the end of fiscal year 2020, the Company had 71

employees.

       3.      The Company hopes to develop two therapies, the Reducer™ (“Reducer”) and

Tiara™ (“Tiara”). Tiara is still in clinical trials and has not been approved in any country while

the Reducer is not approved in the United States despite a decade long effort by the Company to

bring it to market. Hence, the Reducer is the Company’s core product and only source of revenue

from the small amount of Reducer sales in a handful of foreign countries. 1

       4.      In 2010, the Company approached the FDA and sought its permission to conduct a

premarket clinical study (hereafter “the COSIRA trial”) in an effort to demonstrate the safety and

efficacy of the Reducer. The FDA categorically told the Company at that time that the COSIRA



1
  As explained more fully below, the Reducer is a balloon expandable, metal mesh device
implanted in the coronary sinus using needle puncture techniques. It is intended to alleviate the
symptoms of refractory angina by narrowing the coronary sinus and creating backward pressure
in the heart that improves the volume of blood that flows through the heart.

               CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                   2
         Case 7:20-cv-09313-PMH Document 25 Filed 03/19/21 Page 3 of 55




trial had serious flaws. For example, the FDA pointed out that the COSIRA study had an

inappropriately subjective endpoint based on angina symptoms when a rigorous treadmill exercise

test was the standard metric used in trials for similar devices. Dissatisfied with the FDA’s

criticisms, Defendants disregarded its advice and chose to conduct the COSIRA trial abroad.

       5.      In 2016, the Company again approached the FDA to request approval for a larger

trial known as COSIRA II. While the FDA told the Company that it would allow COSIRA II to

proceed, it also expressly indicated that COSIRA II would not be sufficient to demonstrate efficacy

and that even further additional data would be needed.

       6.      However, the Company did not initiate COSIRA II because it was hit with a

crippling $112 million judgment in a federal trial in Massachusetts for stealing another company’s

trade secrets in an attempt to develop Tiara. The judgment was subsequently affirmed by the

United States Court of Appeals for the Federal Circuit in November 2017. This massive liability

immediately drained $70 million in cash from the Company’s balance sheet, and the Company

was on the verge of declaring bankruptcy in late 2017 because it could not afford to pay the

remaining $42 million owed on the judgment.

       7.      To avoid bankruptcy, the Company entered into debt-and-equity financing that was

extremely onerous, caused massive dilution, and completely handcuffed Neovasc’s ability to raise

capital. During the Class Period, in filings with the SEC, earnings conference calls, and in

communications with the media, Defendants admitted that these financing arrangements

significantly restricted Neovasc from raising additional funds needed to complete COSIRA II,

strained its cash position, and threatened its ability to remain a going concern.

       8.      Robust, well-controlled clinical trials to support an application to market a medical

device in the United States are very expensive and time consuming. A well-controlled and reliable

                CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                    3
         Case 7:20-cv-09313-PMH Document 25 Filed 03/19/21 Page 4 of 55




clinical trial utilized to support the Reducer’s efficacy would take five years to complete and cost

tens of millions of dollars with no guarantee that its results would be successful or that the FDA

would ultimately approve the device.

       9.      In October 2018, Defendants convinced the FDA to designate the Reducer as a

breakthrough device. While FDA regulations make it clear that this designation does not mean

the device is safe or effective, Defendants repeatedly hyped the designation as a proxy for the

Reducer’s ability “to provide significant benefits to patients suffering from refractory angina.”

What the designation actually meant, however, was that Neovasc would have intensive interactions

with the FDA to expedite review. The level of interaction with the agency during the pre-approval

stage was leaps and bounds ahead of the regular interaction for other devices, and included a

specialized review team at the FDA, a senior officer at the FDA assigned to manage interactions

with the agency, and targeted discussions between the Company and the FDA that made it virtually

certain that there could be no miscommunication regarding the agency’s serious concerns about

the clinical data used to support the Reducer.

       10.     On February 20, 2019, the Company announced that the FDA “recommends

collection of further pre-market clinical data.”

       11.     On this news, the price of the Company’s common stock declined by $0.10, or

1.47%, to close at $6.70 per share on February 20, 2019. The February 20, 2019 press release,

however, was materially misleading when made because the FDA had already told the Company

that the COSIRA trial was deficient, and additional pre-market clinical data was not

“recommended” but required.

       12.     On July 12, 2019, the Company hyped the FDA’s suggestion that perhaps it should

seek a humanitarian exemption for the Reducer that could allow it to market the device to a subset

                CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                    4
           Case 7:20-cv-09313-PMH Document 25 Filed 03/19/21 Page 5 of 55




of no more than 8,000 angina patients. A humanitarian device exemption is granted under FDA

regulations even if the device cannot meet the standards for efficacy if it otherwise meets the

restrictive criteria for the exemption and is limited to no more than 8,000 patients in the United

States.

          13.   Defendants, however, failed to disclose that this exemption does not require a

demonstration of efficacy or that the FDA had suggested the alternative because the clinical data

for the Reducer failed to demonstrate efficacy.

          14.   Throughout the Class Period, Defendants repeatedly misrepresented the results of

the COSIRA study that the FDA had warned it for almost a decade was flawed and did not meet

basic standards for a well-controlled, clinical trial such as the collection of reliable data from

animal studies conducted before the device can be implanted in humans or the use of a treadmill

exercise test that the FDA expects the sponsor to use in trials for similar devices intended to treat

similar conditions or diseases.

          15.   In addition, Defendants misled investors regarding the feedback received from the

FDA concerning its views about the clinical data utilized to support the efficacy of the Reducer,

and needlessly exaggerated the preliminary results from an incomplete, observational study of

patients implanted with the Reducer abroad (hereafter “the REDUCER-I”) even though this study

had serious execution problems, relied on extremely limited data, and was not considered by the

FDA to be an adequate substitute for a robust, well-controlled clinical trial conducted prior to

approval.

          16.   Unable to conduct a proper clinical trial given the vast amount of resources and

time required, which Neovasc did not have, Defendants made a conscious decision in December

2019 to submit a Premarket Approval Application (“PMA”) seeking the FDA’s approval to market

                CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                    5
        Case 7:20-cv-09313-PMH Document 25 Filed 03/19/21 Page 6 of 55




the Reducer in the United States even though Defendants had been told their clinical data was

insufficient and consequently were aware of a very high risk that the FDA would reject the

application. Defendants did not disclose the risks of this strategy to investors, or tell the truth

about the decade-long negative feedback from the FDA concerning the clinical data for the

Reducer.

       17.      Instead, after the PMA was submitted, between December 2019 and October

2020, Defendants continued to tout various facets of the clinical data utilized to support the PMA

for the Reducer but failed to disclose the FDA’s serious criticisms of the COSIRA trial or the

REDUCER-I observational study. The omission of these facts rendered Defendants’ positive

statements misleading.

       18.     On October 27, 2020, at the invitation of the FDA, an advisory committee of experts

held a public meeting to discuss and vote on the safety and efficacy of the Reducer and its risk-

benefit profile. At this virtual meeting, multiple members of the FDA review team with oversight

over the PMA for the Reducer presented their views on the clinical data to support the PMA. The

testimony of FDA reviewers was individually troubling, and collectively devastating.           For

example, the review team stated that:

   •   The perfunctory animal studies, hailed by the Company as providing “excellent results,”
       did not demonstrate a narrowing of the coronary sinus—the exact objective of the Reducer
       in human subjects;

   •   The COSIRA trial was structurally flawed and not reflective of the patient population in
       the United States because it was a small study and virtually all of its subjects were white
       males over the age of 65;

   •   The COSIRA trial’s secondary endpoints had a serious potential for false positive findings,
       and missing data from the trial made interpretation of efficacy difficult;

   •   The COSIRA trial had a substantial placebo effect, and the lack of a formal assessment on
       blinding or an exercise tolerance test rendered the results unreliable;

               CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                   6
         Case 7:20-cv-09313-PMH Document 25 Filed 03/19/21 Page 7 of 55




   •   The REDUCER-I observational study had no control group, severely limited data given
       that only 20 patients in a single country had follow-up data at the five-year mark, and the
       FDA did not consider an incomplete, observational study of patients implanted with the
       Reducer abroad to be an adequate substitute for a robust, well-controlled clinical trial prior
       to approval.

       19.     Most importantly, multiple members of the FDA review team made it clear at the

advisory committee meeting that Neovasc was expressly warned by the FDA of the flaws in the

clinical data utilized to support the PMA. The FDA’s lead presenter told the advisory committee

that, in 2010, the FDA rejected the application to conduct the COSIRA trial in the United States

due to flaws in its design made known to the Company. He further testified that, in 2017, the FDA

expressed reservations about the COSIRA II trial and implored the Company to go beyond its

parameters to demonstrate efficacy. The lead presenter on the Reducer’s clinical data explicitly

stated that the Company was expressly told about the FDA’s concerns, and those concerns were

raised in writing and during multiple in-person and teleconference interactions.

       20.     At the end of the advisory panel proceeding, the advisory committee concurred with

the FDA’s criticisms, and multiple members of the committee stated on the record that the outcome

may have been different if the Company had bothered to listen to the FDA’s advice and conduct a

proper trial years before the PMA was submitted.

       21.     The next day, on October 28, 2020, the Company announced that the advisory

committee had voted 17 to one against whether the Company’s submission established the efficacy

of the Reducer and 13 to three against whether the benefits of the device outweighed its relative

risks. These decisions were based on a detailed examination of the structure and results of the

COSIRA trial, and the advisory committee’s agreement with the FDA that the REDUCER-I

observational study could not reasonably be considered a substitute for a well-controlled, clinical

trial and that Defendants’ reliance on it amounted to placing the cart before the horse.

                CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                    7
           Case 7:20-cv-09313-PMH Document 25 Filed 03/19/21 Page 8 of 55




          22.   On this news, the price of the Company’s common stock fell $0.77 per share, or

42%, to close at $1.06 per share on October 28, 2020, on unusually heavy trading volume.

          23.   On November 6, 2020, the Company held a conference call to announce its

financial results for the third quarter of 2020. During this conference call, Defendant Fred Colen,

the Company’s Chief Executive Officer (“CEO”) completely dissembled. At first, Colen made an

objectively false statement that was contradicted by the Company’s own disclosures made days

earlier when he claimed that the advisory committee “gave a positive mark as related to benefit

over risk.” Later, Colen offered post hoc justifications for Defendants’ decision to submit a PMA

despite already having been told that the FDA believed their sole pivotal clinical trial to be flawed

and insufficient, crucial risks withheld from investors during the Class Period. Specifically, Colen

misleadingly leaned on published Guidances from the FDA to support Defendants’ decision to

submit a PMA for the Reducer with flawed clinical data. These excuses were not based in fact.

The published Guidances that Colen referenced in no way supported Defendants’ gamble to submit

data they were already told was insufficient, and in no way undercut the other feedback that the

Company had already received from the FDA.

          24.   For example, Colen cited FDA Guidance from 2015 even though the FDA told the

Company to again collect additional preclinical data in the beginning of 2019, and then raised

serious efficacy concerns when it suggested that Defendants should explore submitting an

application for humanitarian reasons if the trial could not demonstrate the effectiveness of the

device.

          25.   Colen also mentioned FDA Guidance from August 2019 to claim that Defendants’

reliance on the REDUCER-I observational might be appropriate. In fact, the August 2019 FDA

Guidance said the exact opposite, making clear that premarket evidence must meet the

                CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                    8
            Case 7:20-cv-09313-PMH Document 25 Filed 03/19/21 Page 9 of 55




performance goal of the clinical trial before the FDA considers observational data from patients

already implanted with the device.

        26.     On January 15, 2021, the Company announced that the FDA had rejected the PMA

for the Reducer.

        27.     On this news, the price of the Company’s common stock fell by 8%, to close at

$1.10 per share on the next trading day, which was January 19, 2021.

        28.     While investors suffered losses, Defendants lined their own pockets during the

Class Period. Defendant Colen and the Company’s Chief Financial Officer (“CFO”), Defendant

Christopher Clark, received hundreds of thousands of dollars in bonuses directly tied to illusory

milestones associated with the Reducer. These bonuses were nearly equal in amount to their base

salaries.

        29.     As a result of Defendants’ wrongful acts and omissions, and the resulting

precipitous decline in the market value of the Company’s securities, Plaintiff and other Class

members have suffered significant losses and damages.

                                JURISDICTION AND VENUE

        30.     The claims asserted herein arise under and pursuant to §§10(b) and 20(a) of the

Exchange Act (15 U.S.C. §§78j(b) and 78t(a)) and SEC Rule 10b-5 promulgated thereunder (17

C.F.R. §240.10b-5).

        31.     This Court has jurisdiction over the subject matter of this Action pursuant to 28

U.S.C. § 1331 and Section 27 of the Exchange Act (15 U.S.C. § 78aa).

        32.     Venue is proper in this Judicial District pursuant to §27 of the Exchange Act (15

U.S.C. §78aa) and 28 U.S.C. §1391(b). Many of the acts and transactions that constitute the

alleged violations of the law, including the dissemination to the public of materially false and


                 CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                     9
        Case 7:20-cv-09313-PMH Document 25 Filed 03/19/21 Page 10 of 55




misleading statements of fact, occurred in this District where the Company’s securities traded on

the NASDAQ Capital Market (“NASDAQ”).

        33.     In connection with the acts, conduct and other wrongs alleged in this Consolidated

Amended Class Action Complaint, Defendants, directly or indirectly, used the means and

instrumentalities of interstate commerce, including but not limited to, the United States mail,

interstate telephone communications and the facilities of a national securities exchange located in

this Judicial District.

                                            PARTIES

        34.     Plaintiff acquired Neovasc common stock at artificially inflated prices during the

Class Period and was damaged upon the disclosure and/or materialization of the risks concealed

by Defendants’ Class Period misrepresentations and omissions.

        35.     Defendant Neovasc is incorporated under the laws of Canada with its principal

place of business located in British Columbia, Canada. It is a small company with only 6

employees, including the senior executives named in this Action considered as part of the

Company’s core “management.” Neovasc’s common stock trades on the NASDAQ under the

ticker symbol “NVCN.”

        36.     Defendant Colen has served at all relevant times as the Company’s CEO. Colen

has an engineering degree with a specialization in biomedical technology, previously served as the

CEO of another medical device manufacturer in the cardiac therapy space, and also served as the

Chief Technology Officer of Boston Scientific Cardiac Rhythm Management. This background

and experience put Colen in a position to know both about the Reducer’s potential for safety and

efficacy as well as the FDA’s regulatory framework for the approval of medical devices.




                 CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                     10
           Case 7:20-cv-09313-PMH Document 25 Filed 03/19/21 Page 11 of 55




       37.      Defendant Clark has served at all relevant times as the Company’s CFO. Clark

claims to be a “highly sought after consultant for biotechnology startups,” and touts that he was

“instrumental in the initial and ongoing development of Neovasc as a publicly traded company.”

See Clark’s Biography, available at https://www.neovasc.com/management/.

       38.      Defendant Bill Little (“Little”) was hired as the Company’s COO in November

2019 and served in that capacity for the remainder of the Class Period. Little has worked in

numerous pharmaceutical companies dedicated to interventional cardiology and structural heart

disease.

       39.      Defendant Shmuel Banai (“Banai”) is the Medical Director of Neovasc and served

as the Medical Director of Neovasc Medical Limited, the predecessor company of Neovasc that

initially developed the Reducer. Banai claims that he is “one of Israel’s leading Cardiologists and

a     productive      researcher.”             See    Banai’s      Biography,       available      at

https://www.neovasc.com/management/. As someone who was involved in structuring Neovasc’s

clinical trials for the Reducer from the start, there is no question that Banai has the knowledge and

experience in clinical trials for medical devices as well as the FDA’s regulatory landscape for

seeking approval for a device.

       40.      The Defendants referenced above in ¶¶ 36-39 are sometimes referred to herein

collectively as the “Individual Defendants.”

       41.      The Individual Defendants possessed the power and authority to control the

contents of Neovasc’s SEC filings, press releases, and other market communications. The

Individual Defendants were provided with copies of the Company’s SEC filings, earnings

conference calls, and press releases alleged herein to be misleading prior to or shortly after their

issuance and had the ability and opportunity to prevent their issuance or to cause them to be

                CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                    11
        Case 7:20-cv-09313-PMH Document 25 Filed 03/19/21 Page 12 of 55




corrected. Because of their positions with the Company, and their access to material information

available to them but not to the public, the Individual Defendants knew that the adverse facts

specified herein had not been disclosed to and were being concealed from the public, and that the

positive representations being made were then materially false and misleading. The Individual

Defendants are liable for the false statements and omissions pleaded herein.

                              SUBSTANTIVE ALLEGATIONS

Background

       42.     Neovasc is a biotechnology company based in Richmond, British Columbia that

seeks to manufacture medical devices for the cardiovascular marketplace. The Company has two

products under development, the Reducer and Tiara. Tiara is a catheter-based treatment for mitral

valve regurgitation, a condition that can lead to heart muscle damage. The Tiara is still in early

clinical trials and has not been approved in any country. The Reducer is an hour-glass shaped,

balloon expandable, stainless steel metal device, implanted in the coronary sinus using needle

puncture techniques. It is intended for patients with refractory angina, and purports to narrow the

coronary sinus, creating backward pressure in the heart that improves blood perfusion and

potentially helps relieve chest pain, shortness of breath, and other symptoms associated with

refractory angina:




               CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                   12
        Case 7:20-cv-09313-PMH Document 25 Filed 03/19/21 Page 13 of 55




       43.     Unlike Tiara, the Reducer was the Company’s core product during the Class Period.

The Company marketed the product in some European countries and other parts of the world and

derived a small amount of revenue from its sales. Neovasc has had no other approved products in

any country since its inception. To try to support the safety and efficacy of the Reducer, the

Company conducted preclinical animal studies, which Defendants repeatedly touted throughout

the Class Period as a resounding success. In 2010, the Company approached the FDA to obtain

an investigational device exemption (“IDE”) for the Reducer, which would allow it to conduct a

preclinical study in the United States for the unapproved device. At that time, the FDA expressed

serious concerns about the clinical trial, now known as COSIRA. When Neovasc could not

convince the FDA that the COSIRA trial would be robust enough to support the safety and efficacy

profile of the Reducer, the Company ceased its efforts to obtain approval to conduct COSIRA in

the United States and instead decided to conduct the COSIRA trial exclusively in Europe and

Canada.

       44.     The COSIRA trial began enrollment in 2010 and was completed in 2013. It

purported to be a randomized, double-blind, sham-controlled study to assess the safety and efficacy

of the Reducer, with a primary endpoint of a two-class improvement in angina symptoms for
               CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                            13
        Case 7:20-cv-09313-PMH Document 25 Filed 03/19/21 Page 14 of 55




patients with severe angina six months after implantation of the device. Since the study’s

completion in 2013, Defendants have claimed that the COSIRA trial met its primary endpoint and

have relentlessly touted its results to claim that the Reducer is both safe and effective.

       45.     After the Company convinced some countries to allow the Reducer to be marketed

abroad, in 2016, Neovasc initiated an observational study known as REDUCER-I seeking to

collect long-term data from European patients implanted with the Reducer. Neovasc intended to

collect data from 400 patients but had only enrolled slightly over half this amount during the Class

Period, so even this observational study was incomplete when the PMA was submitted seeking

approval of the device in the United States.

       46.     On November 3, 2017, Neovasc received FDA approval of an IDE for another trial

known as COSIRA II, a larger trial with 380 patients, in a multicenter, sham-controlled clinical

study with up to 35 investigational centers across America. The COSIRA II trial was expected to

cost the Company tens of millions of dollars and take up to five years to complete. That same

month, however, a judgment against Neovasc for $112 million was affirmed by the United States

Court of Appeals for the Federal Circuit. The Company subsequently financed payment of a

portion of the judgment through the issuance of both debt and equity. The resulting financial

instability left Neovasc unable to afford COSIRA II.

       47.     On December 18, 2018, Neovasc made a submission to the FDA to discuss moving

forward with an application seeking to market the Reducer in the United States based on all clinical

data that it had gathered to date over a 10-year period.

       48.     In February 2019, Neovasc announced that the FDA review team had told the

Company that it “recommended” additional premarket blinded data before the Company submitted

an application to market the device.

                CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                    14
        Case 7:20-cv-09313-PMH Document 25 Filed 03/19/21 Page 15 of 55




       49.     Despite the fact that the FDA’s serious concerns about all the clinical data had not

changed for nearly 10 years, the Company nevertheless submitted an application seeking approval

of the Reducer on December 30, 2019 with knowledge of a very high risk of non-approval, but

failed to disclose the high risk to investors or otherwise disclose the overwhelmingly negative

feedback it received from the FDA.

The Regulatory Process for Premarket Approval of Medical Devices

       50.     The Medical Device Amendments of 1976 to the Food, Drug and Cosmetic Act

(“FDCA”) established regulatory classes for medical devices. The most regulated devices are in

Class III. A Class III device is one that supports or sustains human life or purports to prevent

impairment of human health or poses a potentially unreasonable risk of illness or injury.

       51.     Under Section 515 of the FDCA, Class III devices are subject to stringent premarket

approval requirements that require a rigorous scientific review to ensure safety and efficacy of the

device. A PMA provides a sponsor with a private license to market a specific medical device. A

device that fails to meet PMA requirements is considered adulterated under the FDCA and cannot

be sold to the public.

       52.     Pursuant to Section 513(a)(2) of the FDCA, the FDA must weigh any probable

benefit to health from the use of the device against any probable risk of injury or illness from its

use in determining whether to grant or deny a PMA. In particular, FDA regulations, including 21

CFR 860.7, require that a sponsor produce evidence of effectiveness of a medical device generally

through well-controlled clinical studies. Any results from the clinical studies must be robust

enough to provide the FDA with enough data to determine whether there is a reasonable assurance

of safety and efficacy of the device.




                CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                    15
          Case 7:20-cv-09313-PMH Document 25 Filed 03/19/21 Page 16 of 55




       53.      Clinical testing is a multi-layered process that sometimes begins with preclinical

animal studies to first-in-human use to large, randomized control trials that often require hundreds

or thousands of subjects to produce a reliable result. In the context of a PMA application, this is

a very rigorous and time-consuming inquiry into the risks and efficacy of the device, and the

requirements are undoubtedly the most stringent.

       54.      The FDA has a pre-submission process to facilitate PMA applications and it

encourages sponsors to establish early contact with the agency in “Pre-submission” meetings,

which are otherwise known as “Q-sub” meetings. In order to conduct a pre-market clinical trial in

the United States to prove safety and efficacy, a company must first obtain an IDE from the FDA.

Early communication with the FDA allows the sponsor to negotiate clinical endpoints for any

preclinical study, and keeps the sponsor informed of the FDA’s expectations. While the FDA has

not shut the door on considering data from trials conducted abroad, it still requires that foreign

trials meet the regulatory standards for efficacy and support the use of the sponsor’s device in

patient populations in the United States and in accordance with the norms of medical practice,

otherwise known as standard of care, in the country.

       55.      The FDA can also refer the PMA to an outside panel of experts pursuant to 21 CFR

814.44.      Generally, novel devices are taken before the advisory panel for review and

recommendation. If the PMA is referred to an advisory committee, the committee must hold a

public meeting to review the application. The advisory committee then submits its report to the

FDA, which contains its recommendation and the basis for the recommendation. The FDA usually

takes the advisory committee’s recommendation into account when it reaches a final decision on

the PMA. However, the advisory committee’s recommendations are not binding on the FDA,

which always has the final word on whether to approve a PMA.

                 CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                     16
        Case 7:20-cv-09313-PMH Document 25 Filed 03/19/21 Page 17 of 55




The FDA’s Breakthrough Devices Program

        56.     The FDA’s breakthrough devices program was established pursuant to the 21st

Century Cures Act of 2016 to expedite the review process for novel devices that could potentially

benefit patients from life-threatening or irreversibly debilitating conditions. This is a voluntary

program where a sponsor can request the FDA to designate its device as a breakthrough technology

if the device has the potential to provide for “more effective” treatment or diagnosis for a life-

threatening or irreversibly debilitating condition or disease and meets one of the following

criterion: (1) the device represents breakthrough technology, (2) no approved or cleared alternative

exists, (3) the device may offer advantages over existing alternatives, or (4) the availability of the

device is in the best interests of the patients.

        57.     Of critical importance, in order to preliminarily show that a device could potentially

benefit patients with life threatening conditions or diseases, a manufacturer only needs to show

that a device could treat or diagnose the condition based on unconfirmed preliminary data that

does not necessarily meet the standard for the FDCA’s or FDA regulations’ requirements for

efficacy because designation decisions by the FDA are naturally made prior to any market

authorization of the device, which, in contrast, does require a clear demonstration of efficacy. And

designation of a device as a breakthrough by no means indicates that it meets the regulatory

requirements for safety and efficacy, and the designation can be withdrawn by the FDA at any

time.

        58.     Breakthrough device designation does not lower or eliminate any FDA standards.

Breakthrough devices still must meet the standards for safety and efficacy like any other device

before they can be approved.         This is clear from both the FDA’s Guidance for Industry:

Breakthrough Devices Program (December 18, 2018) as well as the comments of Dr. Samuel

                 CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                     17
        Case 7:20-cv-09313-PMH Document 25 Filed 03/19/21 Page 18 of 55




Raben (“Raben”), the lead presenter on behalf of the FDA, at the advisory committee meeting held

on October 27, 2020 to vote on the benefit-risk profile and safety and efficacy of the Reducer. At

the advisory committee meeting, Dr. Raben emphasized at the outset that “[i]t is important for the

Panel to note that while the Breakthrough Devices Program offers increased communication and

collaboration with [the] FDA, it does not modify or reduce the statutory requirements for device

approval. FDA still requires that the Reducer device demonstrate a reasonable assurance of safety

and effectiveness.” Tr. of the Advisory Committee Meeting held on October 27, 2020 at 76: 11-

14.

       59.     Defendants repeatedly ignored this reality throughout the Class Period when they

grossly exaggerated the Reducer’s “breakthrough” designation, hyped its efficacy based on a

deficient clinical trial conducted outside the United States, and failed to disclose the FDA’s severe

criticisms of that trial that were known to them for over a decade.

       60.     Breakthrough device designation does offer a sponsor, in Dr. Raben’s words,

“increased interaction with [the] FDA through several different mechanisms to help provide timely

feedback in an effort to speed up the developmental process.” Tr. of the Advisory Committee

Meeting held on October 27, 2020 at 76: 5-7. This means regular, interactive and timely

communication that includes submissions routed to a specialized review team at the FDA, a

designated senior manager such as an Officer Director assigned to review a sponsor’s submissions,

priority review of all submissions, monthly or bimonthly status updates from the FDA and

“Breakthrough Device Sprint Discussions” where the FDA offers expedited discussions with the

purpose of reaching an agreement with the sponsor on a specific topic within a specified time

period. The FDA describes Sprint discussions as an “intensive level of interaction” with the

agency and provides specific guidance on how a sponsor can structure these discussions to reach

                CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                    18
        Case 7:20-cv-09313-PMH Document 25 Filed 03/19/21 Page 19 of 55




the most productive outcome. See FDA’s Guidance for Industry: Breakthrough Devices Program

(December 18, 2018), at p.18-19.

       61.     Defendants here had numerous Sprint discussions with the FDA regarding the

Reducer throughout the Class Period, and Defendant Colen repeatedly referred to these Sprint

discussions in earnings conference calls and healthcare conferences. Thus, there can be no dispute

that Defendants had an “intensive level of interaction” with the FDA regarding the Reducer

throughout the Class Period even if they chose to withhold the FDA’s serious criticisms and

negative feedback about the device from investors. For example, at the Credit Suisse Healthcare

Conference held in Scottsdale, Arizona on November 13, 2019, Colen told the audience that the

Company had many Sprint discussions with the FDA in advance of its PMA submission due to the

Reducer’s Breakthrough Device Designation.

       62.     Hence, there is no question that the Breakthrough Device Program provided

Defendants with numerous opportunities to know about the FDA’s continuing concerns about the

clinical data throughout the Class Period, and this fact was subsequently confirmed by the FDA

personnel at the advisory committee meeting, who repeatedly stated that the Company, in fact, was

informed about the FDA’s serious criticisms at every step of the way.

The Humanitarian Device Exemption Program

       63.     Humanitarian Use Devices (“HUD”) are intended to benefit patients in the

treatment of conditions or diseases that do not affect more than 8,000 individuals in the United

States per year. HUDs are usually approved for devices that seek to treat pediatric populations or

diseases and conditions that do not occur in pediatric populations “in such numbers that the

development of the device for such patients is impossible, highly impracticable, or unsafe.” See




               CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                   19
        Case 7:20-cv-09313-PMH Document 25 Filed 03/19/21 Page 20 of 55




FDA’s Guidance for the Industry: Humanitarian Device Exemption (HDE) Program (September

6, 2019) at p. 23.

       64.     Given the quantitative limits on the number of patients that the disease or condition

affects to make the device eligible for the HDE, profits are extremely limited and the HDE offers

little benefit to a biotechnology company eager to profit substantially from an alleged

“breakthrough device.”

       65.     Critically, a “HUD under an HDE is exempt from the requirement of establishing a

reasonable assurance of effectiveness that would otherwise be required under Section 514 and 515

of the” FDCA. Id. at 7 (emphasis in original).

       66.     After a decade of negative feedback from the FDA regarding the efficacy of data

provided by the Defendants for the Reducer, in February 2019, the Company announced that the

FDA had again told Defendants to collect additional pre-market blinded data before submitting the

PMA for the Reducer.

       67.     On July 12, 2019, Neovasc released a press release stating that the FDA had now

recommended that the Company may want to consider alternative approaches for approval for

Class IV refractory angina patients or an alternative clinical trial for a broader refractory angina

patient population. The Company further stated in this press release that Defendants would explore

these options and seek HDE approval from the FDA for a subgroup of the angina patient population

in the United States.

       68.     Defendants ultimately abandoned this approach later in the Class Period, but not

before they misleadingly hyped this potential new designation as a victory and failed to disclose

to investors that the FDA had suggested the HDE pathway principally because it repeatedly told

Defendants that the current data for the Reducer was woefully inadequate to support efficacy.

                CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                    20
        Case 7:20-cv-09313-PMH Document 25 Filed 03/19/21 Page 21 of 55




Additionally, the FDA told Defendants that only an HDE pathway could be utilized because a

HUD “is exempt from the requirement of establishing a reasonable assurance of effectiveness that

would otherwise be required under Section 514 and 515 of the” FDCA. Id. (emphasis added).

A Crippling Judgment for Theft of Trade Secrets Destroys Neovasc’s Ability to Raise Capital
for the COSIRA II Trial for the Reducer

       69.     On June 6, 2014, CardiAQ Valve Technologies Inc. (CardiAQ) filed a lawsuit

against Neovasc for misappropriation of trade secrets, unfair and deceptive trade practices, breach

of contract, and breach of an implied duty of good faith and fair dealing in the United States District

Court for the District of Massachusetts. CardiAQ alleged that during the course of an ongoing

business relationship, Neovasc misappropriated its trade secrets and breached a contract to develop

Tiara, the transcatheter device in early clinical trials that seeks to treat mitral regurgitation. On

May 19, 2016, a federal jury in Boston returned a verdict in favor of CardiAQ and found that

Neovasc breached the non-disclosure agreement between the parties, misappropriated CardiAQ’s

trade secrets, and breached its duty of good faith and fair dealing. The jury awarded $70 million

for the trade secret misappropriation claim.

       70.     After the verdict, the District Court enhanced the damages award and awarded pre-

and post- judgment interest, bringing Neovasc’s total liability to $112 million. Thereafter, the

Company pursued an appeal of the crippling verdict. At the same time, the Company continued

its discussions with the FDA on how to conduct a clinical trial in the United States. The Company

succeeded in obtaining a stay of the judgment during the pendency of an appeal, but under the

terms of a stay, Neovasc immediately deposited $70 million into an escrow account. Nevertheless,

it still owed another $42 million to CardiAQ. On September 1, 2017, the Federal Circuit affirmed

the verdict against Neovasc. On November 6, 2017, the FDA gave Neovasc the greenlight to

conduct the COSIRA II study for the Reducer in the United States. However, seven days after
                CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                    21
        Case 7:20-cv-09313-PMH Document 25 Filed 03/19/21 Page 22 of 55




that, on November 13, 2017, the full judgment of $112 owed to CardiAQ became due, including

$42 million that Neovasc had not yet paid.

       71.     Neovasc told investors in 2017 that it could not withstand the verdict and would

declare bankruptcy unless it was able to raise funds from other sources to pay the remaining $42

million owed to CardiAQ. In an effort to pay the judgment, Neovasc completed two highly dilutive

financing transactions with onerous terms (collectively, the “2017 Financing”), for aggregate gross

proceeds of approximately $65 million. Most of this money was used to pay the $42 million

balance of the damages and interest owed to CardiAQ. As part of the 2017 Financing, the

Company was forced to issue warrants and notes with full-ratchet anti-dilution provisions,

triggered with the issuance of any common stock by the Company at a price below their conversion

price. The notes also contained reset provisions for conversion rates based on the future price of

the Company’s stock. The full effect of the 2017 Financing was the issuance of a large number of

common shares as the Company’s share price declined below the conversion price of the warrants

and notes, and created massive dilution, hampering the Company’s ability to raise capital or fund

the COSIRA II study, which would cost tens of millions of dollars, throughout the Class Period—

facts that the Company has admitted in its Annual Reports filed on Form 20-F for fiscal years 2018

and 2019.

       72.     For example, in the Company’s Annual Report for 2018 filed on Form 20-F,

Defendants stated that “[i]if we are unable to raise additional capital at an effective price per

Common Share that is higher than the conversion price of the Notes, the anti-dilution provisions

contained in the Notes may make it more difficult and more expensive to raise capital in the

future.” That Annual Report also stated that the Company was “still evaluating” the timing for




               CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                   22
        Case 7:20-cv-09313-PMH Document 25 Filed 03/19/21 Page 23 of 55




conducting the COSIRA II study, “funding being the largest impediment” given that it would cost

tens of millions of dollars and take five years to complete.

       73.     Indeed, on July 24, 2020, Defendant Colen told BioWorld, a specialized industry

magazine focused on news related to the biotechnology industry, that “I looked at it and said

‘Wow, this [2017] financing is really, really bad,’ and I didn’t know if the company was going to

make it.”

       74.     That “really, really bad” 2017 Financing made it impossible to conduct any reliable

or satisfactory clinical trial, including even the problematic COSIRA II study, given the staggering

costs involved and the many years it would take to complete the study. For these reasons,

Defendants chose to submit clinical data from the COSIRA trial and the REDUCER-I

observational study even though they knew that the FDA already considered the results from both

to be insufficient, and there was an extremely high-risk of non-approval as a result. Defendants

did not disclose these facts to investors when they recklessly misled investors about the clinical

data submitted to support the PMA for the Reducer.

The FDA’s Severe Criticisms of the Flawed Clinical Data Used to Support the PMA are
Revealed at the Advisory Committee Meeting for the First Time

       75.     On October 27, 2020, the Medical Devices Advisory Committee held a virtual

meeting to discuss, make recommendations, and vote on the safety and efficacy of the Reducer in

connection with the PMA. While most members of the panel found the Reducer could be safe for

its intended use, the panel overwhelmingly voted 17 to one against on efficacy, and 13 to three

against on whether the benefits of the device outweighed its relative risks. During the virtual

advisory committee meeting, multiple members of the Coronary Interventional Devices Team in

the Office of Cardiovascular Devices at the FDA shared their views on the clinical data provided

by the Company to support the PMA for the Reducer. Their testimony severely criticized the
                CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                    23
        Case 7:20-cv-09313-PMH Document 25 Filed 03/19/21 Page 24 of 55




clinical data Defendants repeatedly touted throughout the Class Period, and the collective

testimony was devastating. Dr. Raben, the FDA’s team leader and lead presenter, observed that:

   •   the COSIRA trial presented great uncertainty concerning its benefit-risk profile because

       the preclinical animal studies did not meaningfully demonstrate the narrowing of the

       coronary sinus;

   •   there was significant uncertainty about the primary endpoint results due to issues with

       design, execution and analysis;

   •   interpretation of secondary endpoints presented challenges due to the limited sample size

       of the trial; and

   •    there were high levels of missing data and a lack of prespecified hypotheses.

       76.     Dr. Raben further confirmed that the IDE for the COSIRA trial was denied in 2010

because the FDA and Neovasc could not agree on the trial’s design, so Neovasc chose to disregard

the FDA’s advice and conducted the trial outside the United States instead. He further noted that

while the IDE for the COSIRA II trial was approved in 2017, the FDA had told Neovasc that it

still had concerns and additional data beyond what was proposed to be gathered in COSIRA II

would be required to support a PMA in the future. Additional members of the review team from

the FDA provided the following criticisms on each specific deficiency of the clinical data used to

support the Reducer’s PMA that were equally severe:

Animal Studies

       77.        Dr. Ananbelle Crusan presented the FDA’s views on the preclinical animal

studies that Defendants touted to investors as demonstrating “excellent results.” According to Dr.

Crusan, the animal studies lacked even the bare minimum quality assurance to ensure validity and

completeness of the data. Moreover, “there was no confirmation of sufficient device coverage by

                 CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                     24
        Case 7:20-cv-09313-PMH Document 25 Filed 03/19/21 Page 25 of 55




neointima to restrict coronary sinus blood flow to the narrowed device central orifice, no

confirmation of coronary sinus stenosis or elevated coronary sinus pressure, and limited evidence

of improved myocardial contractility and blood flow.” Tr. of the Advisory Committee Meeting

held on October 27, 2020 at 82: 20-23.

Challenging Secondary Endpoints

       78.       Dr. Rona Tang, a statistician, noted that the COSIRA trial did not even have a

primary safety endpoint. She also criticized the lack of statistical hypothesis for secondary

endpoints and warned that with a large number of built-in secondary endpoints, the trial had a very

serious potential for false positive findings. She further raised alarm about the high percentage of

missing data for the secondary endpoints, which made interpretation challenging. Missing data

was twice as common in the control group as compared to the Reducer group.

Design Defects

       79.     Dr. Tara Ryan from the FDA gave the lead presentation on the clinical data for the

Reducer device. Dr. Ryan observed that 85% of the patients in the COSIRA study were male and

87% were white with an average age of 68. The study was thus not representative of the intended

treatment population in the United States. Like other presenters, she also noted the importance of

the missing data, particularly in the control group as opposed to the treatment group, which made

it difficult to draw conclusions regarding the efficacy of the Reducer.

       80.     With respect to the REDUCER-I observational study, Dr. Ryan testified that it had

no control group, which made it impossible for the FDA to interpret the data and draw any

conclusions about efficacy. The data was also severely limited and hampered any ability to draw

conclusions because there were only 20 patients in a single country who had follow-up data at the

five year mark. In his closing remarks, Dr. Raben also identified very serious concerns about the

                 CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                     25
          Case 7:20-cv-09313-PMH Document 25 Filed 03/19/21 Page 26 of 55




execution of the REDUCER-I study, concluding that it may be difficult to reach any conclusive

result.

          81.   Dr. Ryan also observed that there was a substantial placebo effect, particularly for

the relief of pain, and that while exercise tolerance testing has been used as an objective primary

efficacy endpoint in clinical trials for similar devices, the COSIRA trial only used a subjective

endpoint of angina. She further criticized the small size of the study as problematic, noting that

the small sample limited the FDA’s ability to draw conclusions about efficacy because a larger,

adequately powered study could produce negative results.

          82.   She also noted that while an attempt was made to help ensure that the patient and

family members of the patient remained blinded regarding what group the patient belonged to,

there was no formal assessment or analysis regarding whether blinding was successful throughout

the trial. In addition, “[b]ecause optimal medical therapy was not clearly defined [in the trial it

was difficult] to know whether all patients were comparable with respect to being truly ‘no option,’

that is medication compliance, maximally tolerated doses of medications, and patient specific

conditions precluding vascularization.” Tr. of the Advisory Committee Meeting held on October

27, 2020 at 96: 17-20.

Advisory Committee Concurs With the FDA’s Severe Criticisms

          83.   At the virtual meeting held on October 27, 2020, the advisory committee

overwhelmingly agreed with the FDA’s severe criticisms of the clinical data presented by the

Company to support the PMA. Multiple members of the panel expressed concerns about the lack

of a formal blinding questionnaire that would ask subjects to identify the study arm to which they

believed they were assigned, and the lack of an objective primary endpoint as well as mounds of




                CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                    26
        Case 7:20-cv-09313-PMH Document 25 Filed 03/19/21 Page 27 of 55




missing data on secondary endpoints that made it impossible to determine whether there was

evidence of efficacy.

       84.     Several members also criticized the basic contours of the COSIRA trial, including

the gross imbalance in terms of ethnicity and gender and the failure to include a quantitative

exercise stress test, which is routine in devices meant to alleviate angina symptoms. Indeed, in

response to the criticisms from the panel about the failure to include a quantitative exercise test,

Dr. Bram Zuckerman, the Director of the Office of Health Technology for Cardiovascular Devices,

pointed out that the FDA had told the Company—way back in 2010—that a treadmill endpoint

should be used as the standard in the COSIRA trial. Neovasc, however, disregarded the FDA’s

advice, and its refusal to include a treadmill endpoint was one of the primary reasons why the

Company chose to conduct the trial abroad.

       85.     With respect to REDUCER-I, Dr. Keith Allen, a member of the panel, commented

that Neovasc’s request to consider data from an observational study was “very odd” and amounted

to a request to first approve an unreliable device, and “then do the study that we would all like to

see done, and so we absolutely need more and a better study.” Tr. of the Advisory Committee

Meeting held on October 27, 2020 at 216: 7-10. Dr. Zuckerman also told the panel that the FDA

believed that the uncertainty of the risk-benefit profile for the Reducer could not be mitigated by

an observational study, and that any uncertainty “would be better cleared up with a premarket

randomized trial that has been referred to as COSIRA-II”—the trial Defendants refused to initiate

due to the dire financial straits caused by their own theft of trade secrets. Id. at 217: 23-24. Dr.

David Yu, another member of the advisory committee concurred, noting “that this is kind of a

slippery slope where you can do a suboptimal study and then in a way work closely with the FDA




                CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                    27
        Case 7:20-cv-09313-PMH Document 25 Filed 03/19/21 Page 28 of 55




to try to smooth out the edges in an effort to get it approved. I just worry that we might be setting

a precedent here that would get out of hand in terms of new devices.” Id. at 218: 24-25-219: 1-2.

       86.     Shortly before the vote, multiple members of the advisory committee stated that

things could have been different if the Company had not disregarded the FDA’s severe criticisms

of the COSIRA trial that was known years ago, listened to the agency’s advice instead, and

conducted a proper clinical study in accordance with the FDA’s suggestions. For example, Doctor

Jason Connor stated that “the [C]ompany got FDA feedback, chose not to accept it and ran the

trial elsewhere, they have an open IDE with FDA feedback for a trial they chose not to initiate,

and I think they had plenty of chances to run and obtain the efficacy that we all would like to have

seen.” Id. at 259: 5-8. Similarly, Dr. Ralph G. Brindis stated that “I’m really sorry that the

[C]ompany opted not to take on this trial when the FDA offered it a couple of years ago, and we’d

be further along in terms of potentially helping our patients with a device that potentially could be

of value.” Id. at 259: 15-20.

        Materially False and Misleading Statements Issued During the Class Period

       87.     The Class Period begins on October 10, 2018, when Neovasc released a press

release to announce that the FDA had designated the Reducer as a breakthrough device. In the

press release, Defendant Colen made the following materially misleading statements:

       “We are pleased that the FDA has approved our request for Breakthrough Device
       designation for the Reducer. We will now start a process of further discussions and
       filings with the FDA, to obtain further guidance as to the regulatory pathway for
       entrance into the U.S. market. This designation supports our belief that this
       technology offers a significant benefit to patients suffering from refractory
       angina,” commented Fred Colen, Neovasc's President and Chief Executive Officer.
       “We look forward to working closely with FDA through this regulatory process.”

       88.     The statements identified in Paragraph 87 were materially false or misleading when

made because (a) the voluntary breakthrough device program does not alter the standard for safety

                CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                    28
        Case 7:20-cv-09313-PMH Document 25 Filed 03/19/21 Page 29 of 55




and efficacy under the FDCA and FDA regulations, (b) the designation, based on extremely limited

data, merely meant that the device could potentially be effective if proper clinical studies were

conducted, but did not mean that the Reducer offered a “significant benefit to patients,” and (c)

the statements omitted that the FDA had already determined and told Defendants that the COSIRA

trial was not sufficient to demonstrate efficacy.

       89.     On February 20, 2019, during pre-market hours, Neovasc announced that the FDA

had “recommended” that the Company collect additional pre-market blinded data before a PMA

application could be submitted.

       90.     On this news, the price of Neovasc’s common stock fell $0.10 per share, or 1.47%,

to close at $6.70 per share on February 20, 2019.

       91.     However, despite this partial disclosure, the February 20, 2019 press release was

materially misleading when made because the FDA had already told the Company that the

COSIRA trial was deficient, and additional pre-market clinical data was not “recommended” but

required.

       92.     On March 21, 2019, the Company held an earnings conference call to announce

financial results for the fourth quarter of 2018. During this conference call, Defendant Colen made

the following materially misleading statements:

       Our REDUCER-I post-market observational study continues to enroll patients
       across Europe at 20 active centers. Enrollment has now reached 195 of 400. Data
       from the study, COSIIRA [sic] study, as well as published data from several
       physician initiated studies continues to reflect the very positive safety profile and
       improvement in patient’s angina therefore improving patient's quality of life
       following Reducer implantation.

       *****

       The FDA review team has since followed up from this meeting and recommended
       that despite Breakthrough Device Designation, we collect additional pre-market
       blinded data prior to PMA submission. While we respect their current
                CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                    29
       Case 7:20-cv-09313-PMH Document 25 Filed 03/19/21 Page 30 of 55




       recommendation, we will continue to have discussions with the FDA and their
       senior management in attempts to bring this promising refractory angina device
       therapy which has been available to patients in Europe since 2015 with
       demonstrated quality of life improvement and great safety profile to U.S. patients
       as soon as possible. In that same vein, we recently announced the second successful
       implantation of the Reducer in the United States under Compassionate Use.

       93.    The statements identified in Paragraph 92 were materially misleading when made

because Colen omitted to disclose that (a) the FDA had already determined and told Defendants

that the COSIRA trial was not sufficient to demonstrate efficacy, (b) the FDA consistently

maintained in non-public regulatory conversations with the Company that it needed to collect

additional premarket clinical data, (c) the FDA at no time told the Company that REDUCER-I

would excuse the identified design and conduct defects of COSIRA I, or the COSIRA II trial that

the Company had told the FDA it would conduct but did not conduct, and (d) the omission of all

these facts rendered Colen’s attempt to paint the disagreement with the FDA as one that could be

easily resolved as extremely misleading.

       94.    During the March 21, 2019 earnings conference call, an analyst specifically

inquired about why the FDA had requested additional premarket clinical data for the Reducer, and

Colen made the following materially misleading statements in response:

       Q: Destiny Buch

       Okay, great. That's incredibly helpful. And then within the U.S., I know you
       mentioned that the FDA had asked you to gather a bit more data prior to another
       PMA submission. Can you tell us where you stand on that now and are you able to
       give us a bit more color on when you expect to submit?

       A: Fredericus Colon:

       Yeah. So, you said this correctly and basically what we are now in the process of
       doing is organizing a next meeting with the FDA to talk again about all the
       clinical data that we have and understand better why they want the additional
       data because we believe we have essentially a lot of the data that they would like
       to see for an approval.

               CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                   30
        Case 7:20-cv-09313-PMH Document 25 Filed 03/19/21 Page 31 of 55




       But then, if they clarified to us why they want to see additional data, we would
       also like to understand what kind of a size of a clinical study they are thinking
       about. So, there's more clarification required as to why they're asking for this.
       And then once we understand that, what kind of size for clinical study they are
       thinking about. And I think that that we'll understand all that a lot better in the next
       month or two, through the Breakthrough Designation we do have relatively quick
       access to FDA officials, but it still takes time to get it all scheduled, et cetera.

       95.     The statements identified in Paragraph 94 were materially misleading when made

because Colen omitted to disclose that (a) Defendants already understood why the FDA wanted

additional data given the FDA’s warning about trial defects in COSIRA and further discussions

regarding the planned (but never conducted) COSIRA II trial, which the FDA also told Defendants

was insufficient to demonstrate efficacy on its own and (b) the trial defects that the FDA had

warned Defendants about for almost a decade went well beyond the size of the patient population

in the trial, and included, among other things, the demographic makeup of the trial, the placebo

effect, the lack of blinding confirmation, the inconclusive results from animal studies, the

significant missing data, and the lack of a proper exercise stress test.

       96.     On March 21, 2019, the Company also filed with the SEC an Annual Report for the

fiscal year 2018 on Form 20-F (“the 2018 Annual Report”). This Annual Report was signed by

Defendants Colen and Clark and contained their certifications pursuant to the Sarbanes Oxley Act

of 2002 (“SOX”). The Annual Report falsely asserted that “Reducer has demonstrated excellent

results in multiple animal studies.”

       97.     This statement identified in Paragraph 96 was demonstrably false because, as

confirmed by Dr. Raben, the lead presenter for the FDA, (a) the animal studies did not “confirm

tissue coverage to restrict coronary sinus bloodflow to the Reducer’s central orifice,” and (b) the

animal studies could not provide a basis to show that the Reducer performed as intended because

the studies did not measure “the presence of severity of [the] coronary sinus,” “a coronary sinus

                CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                    31
        Case 7:20-cv-09313-PMH Document 25 Filed 03/19/21 Page 32 of 55




pressure gradient across the device,” or “the association of a coronary sinus stenosis or a coronary

pressure gradient with reduced angina or ischemia.” Tr. of Advisory Committee Meeting at 215:

9-16.

        98.     The 2018 Annual Report further contained the following materially misleading

statements regarding potential risks that third parties would perceive the Company’s clinical trials

unfavorably or that the clinical trials themselves may have unfavorable results:

        Our products are continually the subject of clinical trials conducted by us, our
        competitors, or other third parties, the results of which may be unfavorable, or
        perceived as unfavorable, and could have a material adverse effect on our
        business, financial condition, and results of operations.

                The regulatory approval process for new products and new indications for
        existing products requires extensive clinical trials and procedures, including early
        clinical experiences and regulatory studies. Unfavorable or inconsistent clinical
        data from current or future clinical trials or procedures conducted by us, our
        competitors, or third parties, or perceptions regarding this clinical data, could
        adversely affect our ability to obtain necessary approvals and the market's view of
        our future prospects. Such clinical trials and procedures are inherently uncertain
        and there can be no assurance that these trials or procedures will be completed in a
        timely or cost-effective manner or result in a commercially viable product. Failure
        to successfully complete these trials or procedures in a timely and cost-effective
        manner could have a material adverse effect on our prospects. Clinical trials or
        procedures may experience significant setbacks even after earlier trials have shown
        promising results. Further, preliminary results from clinical trials or procedures
        may be contradicted by subsequent clinical analysis. In addition, results from our
        clinical trials or procedures may not be supported by actual long-term studies or
        clinical experience. If preliminary clinical results are later contradicted, or if initial
        results cannot be supported by actual long-term studies or clinical experience, our
        business could be adversely affected. Clinical trials or procedures may be
        suspended or terminated by us or regulatory authorities at any time if it is believed
        that the trial participants face unacceptable health risks.

        99.     The statements identified in Paragraph 98 were materially misleading when made

because they omitted to disclose that (a) the failure to conduct a proper clinical trial had already

had a material adverse impact on the Company’s prospects, (b) the COSIRA trial suffered a setback

nearly a decade ago when the FDA told the Company that its design and parameters were

                CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                    32
         Case 7:20-cv-09313-PMH Document 25 Filed 03/19/21 Page 33 of 55




insufficient to support efficacy and again raised concerns about the lack of a formal blinding

assessment, the lack of a treadmill exercise endpoint, and missing data from animal studies and

secondary endpoints that made interpretation of its results impossible, (c) the REDUCER-I, the

“long-term” post-market surveillance study, did not support long-term results because it only had

five-year data from 20 patients in a single country and was not a substitute for a preapproval study

in the first place.

        100.    On May 9, 2019, the Company issued a press release and then a corrected press

release revising language not relevant to this litigation to announce the financial results for the first

quarter of 2019. Both press releases contained the following materially false and misleading

statements:

        The REDUCER-I post-market observational study has enrolled 199 of 400 patients
        across Europe at 21 active centers. Data from this study, the COSIRA study, as
        well as published data from several physician-initiated studies continues to reflect
        the very positive safety profile and improvements in a patient’s refractory angina,
        therefore improving the patient’s quality of life following Reducer implantation.

        101.    The statements identified in Paragraph 100 were materially false and misleading

when made because (a) the FDA had already told the Company that the COSIRA trial could not

establish the efficacy of the Reducer or establish “improvements in a patient’s refractory angina,”

and (b) Defendants omitted to disclose that the REDUCER-I study was not a sufficient substitute

for a robust preapproval clinical trial that the FDA told them was required.

        102.    On May 22, 2019, the Company announced that the International Journal of

Cardiology had published a positive article discussing the results of an extremely small study of

50 patients who used the Reducer. In this press release, Defendant Banai made the following

misleading statements:

        This study shows us that the Reducer has a sustained therapeutic effect at two years
        across a large patient population. In addition, we believe this study provides
                 CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                     33
        Case 7:20-cv-09313-PMH Document 25 Filed 03/19/21 Page 34 of 55




       valuable long-term safety data that further supports cardiologists use of the Reducer
       as a therapeutic option for patients suffering from refractory angina. This data
       supports our belief that the Reducer offers refractory angina patients a safe and
       effective treatment option, filling a void in a market where there are currently
       limited therapeutic options.

       103.   The statements identified in Paragraph 102 were materially misleading when made

because they omitted to disclose that Banai knew that (a) the FDA told Neovasc that the COSIRA

study was grossly insufficient to demonstrate efficacy many years before these misleading

statements were made, and (b) the known, inherent flaws of the COSIRA trial and the REDUCER-

I observational study undermined any alleged beliefs about the Reducer’s effectiveness.

       104.   On July 12, 2019, the Company announced that, based on feedback from the FDA,

Neovasc would explore an HDE approval pathway to determine whether the Reducer could receive

a HUD designation. In this press release, Defendant Colen made the following materially

misleading statements:

       We are encouraged by the outcome of our discussions with the FDA on the
       clinical evidence and the potential pathway to the U.S. market for the Reducer.
       The FDA’s proposed alternative approaches, including a potential HDE pathway,
       would provide a meaningful treatment option for those patients suffering from the
       worst angina symptoms and who are desperate for a novel treatment in the fastest
       possible manner. This guidance from the FDA represents a potential substantial
       improvement over the original timeline we expected to bring this novel
       breakthrough medical device therapy for the treatment of refractory angina to
       the U.S. market.

       105.    The statements identified in Paragraph 104 were materially misleading when made

because Colen omitted to disclose that the FDA suggested the HDE pathway for the Reducer

because the Company lacked sufficient evidence of efficacy and HUDs do not require the sponsor

to demonstrate efficacy.

       106.   On August 7, 2019, the Company held an earnings conference call to announce the

financial results for the second quarter of 2019. In response to analyst questions about the HDE

               CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                   34
        Case 7:20-cv-09313-PMH Document 25 Filed 03/19/21 Page 35 of 55




pathway, Defendant Colen claimed that the Company was “quite encouraged with the discussions

we’ve had with the FDA,” and that the FDA’s suggestions regarding the HDE pathway constituted

“positive momentum that we have developed in the discussions with the FDA.”

       107.    The statements identified in Paragraph 106 were materially misleading when made

because (a) the feedback from the FDA was neither “encouraging” nor constituted “positive

momentum,” and (b) Colen omitted to disclose that the FDA suggested the HDE pathway for the

Reducer because the Company lacked sufficient evidence of efficacy and HUDs do not require the

sponsor to demonstrate efficacy.

       108.    Ultimately, Defendants quickly abandoned exploring an HDE pathway given the

serious limitations on profit based on the 8,000 patient cap for a HUD in the United States.

       109.    On November 1, 2019, Neovasc announced that it would submit a full PMA

application to the FDA for the Reducer. In a press release, the Company made the following

materially misleading statements:

       “We believe that the totality of clinical evidence from the COSIRA study,
       REDUCER-I European Post-Market study (with over 200 of 400 patients
       enrolled), and multiple independent studies published in peer-reviewed journals,
       will provide reasonable assurance of safety and effectiveness to support a PMA.
       Neovasc plans to submit the PMA application prior to the end of 2019 with a
       request for an Advisory Panel meeting”, said Fred Colen, President and CEO of
       Neovasc. “While any pathway to U.S. market approval by the FDA carries
       considerable risk, we believe the full PMA application pathway brings the best
       chance of success within reasonable cost and time constraints. After evaluating the
       different options, we concluded that the Humanitarian Use Device (“HUD”)
       pathway would likely not be a viable option based on the definition of an HUD
       device within the FDA Guidance and that the PMA pathway would be our best
       option to bring Reducer to the U.S. market to treat refractory angina patients. While
       an additional post-market study will most likely be needed and the body of real-
       world evidence continues to grow, the Company believes that the clinical evidence
       already available will be sufficient to not further delay the availability of this
       Breakthrough medical device for the treatment of U.S. patients.”




               CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                   35
        Case 7:20-cv-09313-PMH Document 25 Filed 03/19/21 Page 36 of 55




       110.    The statements identified in Paragraph 109 were materially misleading when made

because they omitted to disclose that (a) the FDA had repeatedly told Defendants before the PMA

was submitted that the COSIRA trial was grossly insufficient to demonstrate the efficacy of the

Reducer, (b) the FDA had told Defendants that the REDUCER-I observational study was not a

meaningful substitute for a robust, well-controlled clinical trial conducted before approval, and

hence (c) the totality of the clinical evidence did not support the Reducer’s efficacy or ensure that

there would be no further delay of the Reducer’s approval.

       111.    On November 7, 2019, the Company released a press release to announce the

financial results for the third quarter of 2019. This press release contained the same materially

false and misleading statements identified in Paragraph 102, which were false and misleading for

the same reasons described in Paragraph 103.

       112.    On November 7, 2019, the Company also held an earnings conference call to

discuss the financial results for the third quarter of 2019. During this conference call, Defendant

Colen made the following materially misleading statements:

       Additionally, we have taken concrete steps on the path to approval in the U.S.
       market. To that end, we decided to submit a full PMA application to the FDA before
       the year is out. We believe that the totality of clinical data available now from the
       COSIRA study, new and additional data from the REDUCER-I European post-
       market study, with interim analysis of over 200 from 400 patients enrolled, with
       up to 2-year follow-up as well as multiple independent published studies should
       provide reasonable assurance of safety and effectiveness to support a PMA. We
       believe that taking this more rigorous path demonstrate the confidence we have in
       the size of the market opportunity and in the safety and efficacy of Reducer.

       However, any pathway to U.S. market approval by the FDA carries considerable
       risk. And there can be no assurance that the PMA will be approved by the FDA in
       a timely manner or at all. We continue to focus on the commercialization of this
       product in the European market and to obtain approval in the U.S. market. As of
       November 5, 2019, the REDUCER-I post-market observational study has
       enrolled 224 of 400 patients across Europe at 23 active centers. Additional new
       clinical data from this study, the original randomized sham controlled COSIRA
       study as well as published data from several physician initiated studies continues
                CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                    36
          Case 7:20-cv-09313-PMH Document 25 Filed 03/19/21 Page 37 of 55




          to demonstrate the very positive safety profile as well as the effectiveness for the
          treatment of a patient's refractory angina; therefore, improving the patient's
          quality of life following Reducer implantation. We believe that these clinical trial
          results, along with an expanded sales force in Europe, will continue to raise
          awareness of Reducer with health care providers. It is important to note here that
          there are currently no devices on the market that compete with Reducer, a key
          advantage in our commercialization efforts.

          113.   The statements identified in Paragraph 112 were materially misleading when made

because they omitted to disclose that (a) the FDA had already told Defendants that the COSIRA

trial was grossly insufficient to demonstrate the efficacy of the Reducer, (b) the FDA had told the

Defendants that the REDUCER-I observational study was not a meaningful substitute for a robust,

well-controlled clinical trial conducted before approval, and hence (c) the totality of the clinical

evidence did not support the Reducer’s efficacy or its effectiveness for the treatment of refractory

angina.

          114.   At the same conference call, in response to a specific analyst inquiry about why

discussions with the FDA had led the Company to conclude that a PMA should be submitted,

Defendant Colen made the following materially misleading statements:

          Q - Danielle Joy Antalffy

          Got it. Congrats on that hire. My next question for you is on the PMA filing for
          Reducer. I'm just curious if you can provide any color behind your -- I know you
          guys have been in conversation with the FDA. Any color you can give that gave
          you at least enough comfort to take this path as to sort of what -- how your
          conversations went with FDA there?

          A - Fredericus A. Colen

          Yes. So as you know, we have been working very closely with the FDA to explore
          the best path to market for the Reducer in the U.S. And I think we have explained
          already publicly some of the issues we're running into going down the path of an
          HUD. The 8,000 patient restriction is somewhat problematic because there's a large
          patient population that can benefit from this device. And the device is not just built
          for a Class 4 patient population. But for a much broader patient population. So we
          were running with best efforts on all sides, including us as well as the FDA, into
          some snags there.
                  CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                      37
        Case 7:20-cv-09313-PMH Document 25 Filed 03/19/21 Page 38 of 55




       The other point is that we have been very fortunate to have now enrolled over 200
       patients of the 400 in our REDUCER-I European post-market study. And we
       have started to analyze the data for interim analysis of 200 patients, which will
       also be published sometime around the middle of next year. But that data is also
       very important real-world data that we want to add to the strong COSIRA data
       that we have, the sham-controlled clinical data. And put together a
       comprehensive clinical package for the FDA as part of this PMA submission. So
       I think that was the other part of this, Danielle, that we felt we have not only a
       very good sham-controlled randomized clinical study in the terms of COSIRA but
       that we now also have real strong additional post-market data that we believe
       might support the safety and efficacy of a full PMA submission. So that's
       basically the background that you were looking for.

       115.    The statements identified in Paragraph 114 were materially misleading when made

because they omitted to disclose that (a) the FDA had already told Defendants that the COSIRA

trial was grossly insufficient to demonstrate the efficacy of the Reducer, (b) the FDA had told

Defendants that the REDUCER-I observational study was not a meaningful substitute for a robust,

well-controlled clinical trial conducted before approval, and hence (c) Colen’s references to “the

strong COSIRA data,” “a very good sham-controlled randomized clinical study” and “real strong

additional post-market data” were false or misleading when made.

       116.    On November 13, 2019, Defendant Colen attended the Credit Suisse Healthcare

Conference in Scottsdale, Arizona and made the following false statement about the COSIRA trial:

       Yes. We have -- our study from Europe, we have clinical data to demonstrate the
       effectiveness of the device, the real effect of a significant reduction in emergency
       department visits. So we believe, in subsequent discussions with CMS, that CMS
       is going to be interested to see that. And being able to bring a therapy to the market
       that benefits patients. But also benefits the health care system in terms of cost is
       always a very positive thing. So we're very excited about that.

       117.    The statements identified in Paragraph 116 were materially false when made

because (a) the COSIRA study was inherently flawed from the start and did not “demonstrate the

effectiveness of the device,” and (b) the FDA had already warned Defendants that the COSIRA

trial was insufficient to demonstrate efficacy.
                CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                    38
        Case 7:20-cv-09313-PMH Document 25 Filed 03/19/21 Page 39 of 55




       118.     On December 31, 2019, the Company announced that it had submitted a PMA for

the Reducer to the FDA.

       119.    On January 15, 2020, the Company announced that the PMA for the Reducer had

been accepted by the FDA for further review.

       120.    On March 3, 2020, the Company released a press release touting a study in a

European publication that lauded the Reducer for demonstrating “objective improvement in

exercise capacity and oxygen kinetics.” In this press release, Defendant Banai made the following

materially misleading statements:

       Both of these studies demonstrate that the Coronary Sinus Reducer can not only
       improve symptoms and quality of life, but also provide objective improvement of
       ischemia, myocardial performance and coronary microvascular blood flow. We
       believe the Reducer has truly become an effective trusted cardiac treatment
       option in many countries.

       121.    The statements identified in Paragraph 120 were materially misleading when made

because Banai omitted to disclose that (a) the FDA had already told the Defendants that the

COSIRA trial was grossly insufficient to demonstrate efficacy under United States standards

because Defendants refused to include an objective treadmill endpoint, (b) the structural defects

of the COSIRA trial did not support improvements in “exercise capacity or oxygen kinetics,” and

hence (c) it was misleading to tout foreign publications to claim that the Reducer “has truly become

an effective trusted cardiac treatment option.”

       122.    On March 30, 2020, the Company held a conference call to announce financial

results for the fourth quarter of 2019. During this conference call, Defendant Colen made the

following materially misleading statements:

       We believe that the totality of data from the COSIRA study [with REDUCER-I]
       European post-market study with over 400 or 400 -- I'm sorry, with over 200 of
       400 patients enrolled, and multiple independent published studies will provide
       reasonable assurance of safety and efficacy to support the PMA. We hope that
                CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                    39
        Case 7:20-cv-09313-PMH Document 25 Filed 03/19/21 Page 40 of 55




       taking this more vigorous path demonstrates our confidence that we have in the
       safety and efficacy of the Reducer.

       123.    The statements identified in Paragraph 122 were materially misleading when made

because Colen omitted to disclose that (a) the FDA had already told the Company that the COSIRA

trial was grossly insufficient to demonstrate the efficacy of the Reducer, (b) the FDA had told

Defendants that the REDUCER-I observational study was not a meaningful substitute for a robust,

well-controlled clinical trial conducted before approval, and hence (c) reliance on both the

COSIRA trial and the REDUCER-I study could not support any confidence in the efficacy of the

Reducer.

       124.    On March 30, 2020, the Company also filed its annual report on Form 20-F with

the SEC for the fiscal year that ended on December 31, 2019 (“the 2019 Annual Report”). The

2019 Annual Report contained the same false and misleading statements that were contained in

the 2018 Annual Report, identified in Paragraphs 96 and 98 above, and these statements were false

and misleading for the same reasons explained in Paragraphs 97 and 99.

       125.    On July 24, 2020, BioWorld published an article entitled “A bleak financial history

behind it, Neovasc boosted by study of its refractory angina device.” This article quoted the

following materially misleading statement made by Defendant Little:

        The results of the Reducer I, an international, three-arm observational study of
       an initial 241 patients with refractory angina were remarkable. At six months
       follow up to all the way out to two years follow up, 70% of patients suffering from
       the most debilitating angina classes 3 and 4 fell to 15.9%. That was a dramatic
       impact on really desperate patients who had tried everything else.

       126.    The statements identified in Paragraph 125 were materially misleading when made

because Little omitted to disclose that the REDUCER-I study (a) had no control group, which

made it difficult to interpret the results, (b) of the 241 patients referenced, Defendants in fact had

only obtained from 20 patients in a single country follow-up data at the five-year mark, (c) the
                CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                    40
        Case 7:20-cv-09313-PMH Document 25 Filed 03/19/21 Page 41 of 55




FDA had expressed serious concerns about the execution of the REDUCER-I study and doubted

whether the observational study could be completed successfully, and (d) the FDA had told

Defendants that the REDUCER-I study was not an adequate substitute for a robust, premarket,

well-controlled randomized clinical trial.

       127.    On August 6, 2020, the Company held a conference call to announce the financial

results for the second quarter of 2020. During this conference call, Defendant Colen made the

following materially misleading statements:

       Also during the quarter, we announced positive interim results from the
       REDUCER-1 study of refractory angina patients. The primary efficacy endpoint of
       the study is improvement in chest pain or angina, as measured by the Canadian
       Cardiovascular Society grading system. 70% of patients saw improvement in their
       symptoms by at least 1 CCS class that was maintained through 3 years. All but
       about this, 34% of patients saw an improvement in their symptoms by at least 2
       CCs classes that was also maintained through 3 years. We believe data like this
       support Reducer as the only available device to effectively treat refractory angina.

       128.    The statements identified in Paragraph 127 were materially misleading when made

because Little omitted to disclose that the REDUCER-I study (a) had no control group, which

made it difficult to interpret the results, (b) of the 241 patients referenced, Defendants in fact had

only obtained from 20 patients in a single country follow-up data at the five-year mark, (c) the

FDA had expressed serious concerns about the execution of the REDUCER-I study and doubted

whether the observational study could be completed successfully, and (d) the FDA had told

Defendants that the REDUCER-I study was not an adequate substitute for a robust, premarket,

well-controlled randomized clinical trial.

                                 The Truth Gradually Emerges

       129.    On October 27, 2020, the advisory committee met to discuss, make

recommendations, and vote on the safety and efficacy of the Reducer. At this meeting, the FDA

gave a full accounting of the extremely serious problems identified in the clinical data used to
                CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                    41
        Case 7:20-cv-09313-PMH Document 25 Filed 03/19/21 Page 42 of 55




support the PMA for the first time and that are fully described in detail in Paragraphs 75 through

82. The advisory committee concurred with many of the FDA’s serious criticisms that are fully

described in Paragraphs 83 through 86.

        130.    As a result of the FDA criticisms discussed at the advisory panel, which the FDA

had communicated to the Company for many years prior to the Class Period, the advisory

committee voted 17 to one that the Company failed to establish efficacy of the Reducer and 13 to

three that the Company failed to establish that the benefits of the Reducer outweighed its risks.

        131.    On this news, the price of the Company’s common stock fell $0.77 per share, or

42%, to close at $1.06 per share on October 28, 2020, on unusually heavy trading volume.

        132.    On November 6, 2020, the Company held a conference call to announce the

financial results for the third quarter of 2020. At this conference call, instead of coming clean,

Defendant Colen further dissembled to investors. In response to an analyst question about the

advisory committee’s final recommendation, Colen falsely claimed that the advisory committee

gave the Reducer “a positive mark as related to benefit over risk,” a categorically false statement

that was inconsistent with the actual committee vote of 13 to three against on the Reducer’s benefit-

risk profile. In addition, to cover up for his repeated failure to fully disclose the truth to investors,

Colen falsely claimed that general written FDA guidance favored an approach that the FDA had

expressly told him was not justified by the specific clinical data the Company possessed:

        There also were specific details of relevant FDA guidance documents that we
        believe supported the path we took to submitting the PMA. A, from December
        2018, breakthrough devices program, I quote, "As with all devices subject with
        PMA, breakthrough devices subject to a PMA must still need the statutory
        standard of reasonable assurance of safety and effectiveness at the time of
        approval."

        For PMA, the designated as breakthrough devices, FDA intends to use timely
        post-market data collection when scientifically appropriate to facilitate expedited
        and efficient development and review of a device.
                CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                    42
       Case 7:20-cv-09313-PMH Document 25 Filed 03/19/21 Page 43 of 55




       B, from August 2019, consideration of uncertainty and major benefit risk
       determinations in medical device premarket approvals, de novo classification and
       humanitarian device exemption. Example 1a from this guidance discusses a
       breakthrough device intended to treat a treatment-resistant condition. In that
       example, they discuss 3 scenarios of uncertainty. The greater the level of
       uncertainty, the greater the reliance on post-market data collection. As I stated
       earlier, we did submit a robust post-market study for consideration.

       C, from August 2019. Factors to consider when making benefit risk
       determinations in medical devices, premarket approval and de novo
       classification. Uncertainty, patient perspective, availability of alternative, risk
       mitigation, novel technology addressing unmet medical needs.

       And finally, D, from April 2015, balancing premarket and postmarket data
       collection for devices subject to premarket approval, I quote, “Getting the right
       balance between premarket and postmarket data collection, specifically, where
       appropriate, a greater reliance on postmarket collection, including real-world
       data collection, can reduce the extent of premarket data collection and directly
       impact when patients will have access to this high quality, safe and effective
       medical devices.”

       Taking into consideration all guidance documents, and the volume of data we had,
       especially given the focus of the program to provide more timely access of
       innovative medical devices for patients with unmet need, we choose to submit a
       PMA in December of 2019 with a request for an advisory panel meeting.

       133.    The statements identified in Paragraph 132 were materially misleading when made

because:

              (a) the FDA repeatedly told the Company that the COSIRA trial was

       inherently flawed and again told Neovasc to collect additional clinical data in early

       2019 despite being aware of the REDUCER-I observational study, which was

       started on March 2016 and was not complete at the time the PMA was submitted;

              (b) the examples contained in the FDA’s Guidance, published on August

       30, 2019, on the considerations of uncertainty assume that premarket evidence

       meets the performance goal before the FDA considers observational data, not the

       other way around;
               CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                   43
       Case 7:20-cv-09313-PMH Document 25 Filed 03/19/21 Page 44 of 55




               (c) the FDA’s August 30, 2019 Guidance on the factors to consider when

       making benefit-risk determinations in no way supported approval because,

       according to that Guidance, (i) uncertainty dramatically increases because of “poor

       design or poor conduct of clinical trials,” problems that the FDA had privately

       warned Defendants about for years with respect to COSIRA, (ii) patient

       perspectives are irrelevant if “the probable risks outweigh the probable benefits for

       all reasonable patients,” (iii) the probable benefits must still outweigh the probable

       risks even if no other alternative treatment is available, and (iv) the FDA had

       already told Defendants numerous times for over a decade that Neovasc needed

       additional clinical data to assess the Reducer’s benefit-risk profile, including in

       February 2019 after the REDUCER-I observational study was commenced,

       confirming that the FDA did not consider the REDUCER-I study to be an adequate

       substitute;

               and (d) the FDA’s Guidance from April 2015 expressly states that the FDA

       may only consider greater preapproval uncertainty, “as long as the premarket data

       still support a reasonable assurance of safety and efficacy,” which the COSIRA

       trial did not, and notes that observational surveillance data is most helpful when

       minor risks are raised in the approval stage or to assess long-term benefit-risk when

       short-term benefit-risk is established or when the FDA already has experience with

       the device type or to assess rare adverse events—none of which applied at all to

       the Reducer.

       134.    On January 15, 2021, the Company announced in a press release that the FDA had

rejected the PMA for the Reducer.

               CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                   44
        Case 7:20-cv-09313-PMH Document 25 Filed 03/19/21 Page 45 of 55




       135.    On this news, the Company’s stock price fell by 8%, to close at $1.10 per share on

the next trading day, which was January 19, 2021.

       136.    As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

in the market value of the Company’s securities, Plaintiff and other Class members have suffered

significant losses and damages. These drops eliminated over 40% of the Company’s stock price,

collectively constituted a massive volume of shares, and the Company’s stock price has plummeted

from $6.50 in the beginning of the 2019 to barely over $1 today.

Additional Allegations of Scienter

       137.    Defendants were aware of the FDA’s serious criticisms and concerns regarding the

COSIRA trial many years before the beginning of the Class Period. This is clear from the FDA’s

presentation at the virtual meeting of the advisory committee held on October 27, 2020, and the

specific testimony of Dr. Raben, Dr. Ryan and Dr. Zuckerman. As Dr. Raben testified, the same

concerns raised by the FDA at the advisory committee meeting were first discussed with the

Company in 2010, but Neovasc chose to disregard the FDA’s advice and conducted the COSIRA

trial abroad. Dr. Raben further testified that while the IDE for the COSIRA II trial was approved

in 2017, the FDA had told Neovasc that even this trial would not be sufficient because additional

data beyond what was proposed in that study was required to support any PMA in the future.

       138.    Dr. Zuckerman similarly confirmed that one of the major design defects of the

COSIRA trial was the failure to include a treadmill endpoint, and this failure was a major sticking

point discussed with the Company in 2010, but Neovasc chose to utilize a subjective endpoint

instead and conducted the COSIRA trial abroad.

       139.    Furthermore, Defendants had constant communication with the FDA at an intense

level due to the greater communication with the FDA afforded by the Breakthrough Device

               CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                   45
        Case 7:20-cv-09313-PMH Document 25 Filed 03/19/21 Page 46 of 55




Program, including a specialized review team, higher level management oversight at the FDA, and

regular Sprint discussions. This fact cannot be disputed given Colen’s repeated references to

Sprint discussions concerning the Reducer throughout the Class Period, and the fact that the FDA

again told the Company to collect additional premarket blinded data in early 2019 and then

suggested an HDE pathway in the summer of 2019 because the Reducer could not meet the

FDCA’s statutory requirements for efficacy. Indeed, at the advisory committee meeting held on

October 27, 2020, Dr. Ryan explicitly noted that “[f]irst, we would like to relate to Panel members

that study limitations have been discussed with the Sponsor, both in writing and during multiple

in-person and teleconference interactions. FDA worked with the Sponsor to develop a protocol

called COSIRA-II, a study protocol that was approved under an IDE application in November

2017.” Tr. of the Advisory Committee Meeting held on October 27, 2020 at 95: 6-10 (emphasis

added). There is thus no question that the Defendants here were aware of the FDA’s serious

criticisms and concerns of both the COSIRA trials and the REDUCER-I post-market surveillance

study long before they chose to submit the PMA.

       140.    In addition, it is virtually inconceivable that the Defendants were unaware of the

high risk of non-approval given the FDA’s communications with them, and the fact that Banai

claims to be “one of Israel’s leading Cardiologists,” and Colen, Clark and Little have the requisite

background and experience to be in a position to know both about the data needed to prove efficacy

as well as the FDA’s regulatory framework for the approval of medical devices. Despite this

knowledge and these experiences, all four Defendants knowingly or recklessly misled investors

about the strength of the clinical data utilized to support the PMA for the Reducer, but failed to

disclose the devastating facts that seriously cut against their positive spin.

Defendants Profited From Touting the Clinical Data Used to Support the PMA

                CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                    46
        Case 7:20-cv-09313-PMH Document 25 Filed 03/19/21 Page 47 of 55




       141.    Defendants Colen, Clark and Little profited from illusory “objectives pertaining to

the development of the Reducer” throughout the Class Period. For fiscal year 2018, Colen was

paid a salary of $390,000, but his bonus was almost equal to his salary in the amount of $349,500

based on illusory objectives related to the “development” of the Reducer. Similarly, for fiscal year

2018, Clark was paid a salary of $257,256, and $153,067 as a bonus tied to the illusory objectives.

       142.    For fiscal year 2019, Colen was paid a salary $401,700, and a bonus tied to illusory

objectives for the Reducer in the amount of $369,461. For the same fiscal year, Clark was paid a

salary of $270,797 in US dollars, and a bonus of $221,130 in Canadian dollars. Little, who joined

the Company in November 2019 and was meant to be paid an annual salary of $300,000

immediately profited from the illusory objectives too, earning a cash award of $23,746 in 2019.

                      PLAINTIFF’S CLASS ACTION ALLEGATIONS

       143.    Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf all persons and entities that purchased or otherwise acquired

Neovasc common stock between October 10, 2018 and January 15, 2021, both dates inclusive, and

were damaged thereby (the “Class”). Excluded from the Class are Defendants herein, the officers

and directors of the Company, members of their immediate families and their legal representatives,

heirs, successors or assigns and any entity in which Defendants have or had a controlling interest.

       144.    The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Neovasc common stock was actively traded on the

NASDAQ. While the exact number of Class members is unknown to Plaintiff at this time and can

be ascertained only through appropriate discovery, Plaintiff believes that there are hundreds or

thousands of members in the proposed Class. Record owners and other members of the Class may

be identified from records maintained by Neovasc or its transfer agent and may be notified of the


                CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                    47
        Case 7:20-cv-09313-PMH Document 25 Filed 03/19/21 Page 48 of 55




pendency of this action by mail, using the form of notice similar to that customarily used in

securities class actions.

        145.    Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

        146.    Plaintiff will fairly and adequately protect the interests of the members of the Class

and has retained counsel competent and experienced in class and securities litigation. Plaintiff has

no interests antagonistic to or in conflict with those of the Class.

        147.    Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

            •     whether the federal securities laws were violated by Defendants’ acts as alleged
                  herein;

            •     whether statements made by Defendants to the investing public during the Class
                  Period misrepresented material facts about the business, operations and
                  management of Neovasc;

            •     whether the Individual Defendants caused Neovasc to issue false and misleading
                  statements during the Class Period;

            •     whether Defendants acted knowingly or recklessly in issuing false and misleading
                  statements;

            •     whether the prices of Neovasc common stock during the Class Period were
                  artificially inflated because of the Defendants’ conduct complained of herein; and

            •     whether the members of the Class have sustained damages and, if so, what is the
                  proper measure of damages.

        148.    A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden
              CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                            48
         Case 7:20-cv-09313-PMH Document 25 Filed 03/19/21 Page 49 of 55




of individual litigation make it impossible for members of the Class to individually redress the

wrongs done to them. There will be no difficulty in the management of this action as a class action.

         149.   Plaintiff will rely, in part, upon the presumption of reliance established by the fraud-

on-the-market doctrine in that:

            •     Defendants made public misrepresentations or failed to disclose material facts
                  during the Class Period;

            •     the omissions and misrepresentations were material;

            •     Neovasc’s common stock is traded in an efficient market;

            •     the Company’s shares were liquid and traded with moderate to heavy volume
                  during the Class Period;

            •     the Company traded on the NASDAQ and was covered by multiple analysts;

            •     the misrepresentations and omissions alleged would tend to induce a reasonable
                  investor to misjudge the value of the Company’s securities; and

            •     Plaintiff and members of the Class purchased, acquired and/or sold Neovasc
                  common stock between the time the Defendants failed to disclose or
                  misrepresented material facts and the time the true facts materialized or were
                  disclosed, without knowledge of the omitted or misrepresented facts.

         150.   Based upon the foregoing, Plaintiff and the members of the Class are entitled to a

presumption of reliance upon the integrity of the market.

         151.   Alternatively, Plaintiff and the members of the Class are entitled to the presumption

of reliance established by the Supreme Court in Affiliated Ute Citizens of the State of Utah v.

United States, 406 U.S. 128 (1972), as Plaintiff’s claims are based primarily on Defendants’

omission of material information in violation of a duty to disclose such information, as detailed

above.

                                              COUNT I

(Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
                                   Against All Defendants)

                CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                    49
          Case 7:20-cv-09313-PMH Document 25 Filed 03/19/21 Page 50 of 55




          152.   Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein.

          153.   This Count is asserted against Defendants and is based upon Section 10(b) of the

Exchange Act, 15 U.S.C. § 78j(b), and SEC Rule 10b-5 promulgated thereunder.

          154.   During the Class Period, Defendants engaged in a plan, scheme, conspiracy and

course of conduct, pursuant to which they knowingly or recklessly engaged in acts, transactions,

practices and courses of business which operated as a fraud and deceit upon Plaintiff and the other

members of the Class; made various untrue statements of material facts and omitted to state

material facts necessary in order to make the statements made, in light of the circumstances under

which they were made, not misleading; and employed devices, schemes and artifices to defraud in

connection with the purchase and sale of common stock. Such scheme was intended to, and,

throughout the Class Period, did: (i) deceive the investing public, including Plaintiff and other

Class members, as alleged herein; (ii) artificially inflate and maintain the market price of Neovasc

common stock; and (iii) cause Plaintiff and other members of the Class to purchase or otherwise

acquire Neovasc common stock at artificially inflated prices. In furtherance of this unlawful

scheme, plan and course of conduct, Defendants, and each of them, took the actions set forth

herein.

          155.   Pursuant to the above plan, scheme, conspiracy and course of conduct, each of the

Defendants participated directly or indirectly in the preparation and/or issuance of the materially

misleading statements described above that were designed to influence the market for Neovasc

securities. The statements described above were materially false and misleading in that they failed

to disclose material adverse information and misrepresented the truth about Neovasc’s products

and business prospects.

                 CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                     50
        Case 7:20-cv-09313-PMH Document 25 Filed 03/19/21 Page 51 of 55




        156.        Defendants either had actual knowledge of the materially false and misleading

statements and material omissions alleged herein and intended thereby to deceive Plaintiff and the

other members of the Class, or, in the alternative, Defendants acted with reckless disregard for the

truth in that they failed or refused to ascertain and disclose such facts as would reveal the materially

false and misleading nature of the statements made, although such facts were readily available to

Defendants. Said acts and omissions of Defendants were committed willfully or with reckless

disregard for the truth. In addition, each Defendant knew or recklessly disregarded that material

facts were being misrepresented or omitted as described above.

        157.    Information showing that Defendants acted either knowingly or with reckless

disregard for the truth is peculiarly within Defendants’ knowledge and control. As the most senior

executives of Neovasc, the Individual Defendants had knowledge of the details of Neovasc’s

internal affairs.

        158.    The Individual Defendants are liable both directly and indirectly for the wrongs

complained of herein.        Because of their positions of control and authority, the Individual

Defendants were able to and did, directly or indirectly, control the content of Neovasc’s public

statements. As senior executives of a publicly-held company, the Individual Defendants had a

duty to disseminate timely, accurate, and truthful information with respect to Neovasc’s business,

operations, future financial condition and future prospects. As a result of the dissemination of the

aforementioned false and misleading statements, the market price of Neovasc’s common stock was

artificially inflated throughout the Class Period. In ignorance of the adverse facts concerning

Neovasc’s business and financial condition which were concealed by Defendants, Plaintiff and the

other members of the Class purchased or otherwise acquired Neovasc common stock at artificially




                    CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                        51
        Case 7:20-cv-09313-PMH Document 25 Filed 03/19/21 Page 52 of 55




inflated prices and relied upon the price of the common stock, the integrity of the market for the

securities and/or upon statements disseminated by Defendants, and were damaged thereby.

       159.    During the Class Period, Neovasc common stock traded on an active and efficient

market. Plaintiff and the other members of the Class, relying on the materially false and misleading

statements described herein, which the Defendants made, issued or caused to be disseminated, or

relying upon the integrity of the market, purchased or otherwise acquired shares of Neovasc

common stock at prices artificially inflated by Defendants’ wrongful conduct. Had Plaintiff and

the other members of the Class known the truth, they would not have purchased or otherwise

acquired said common stock or would not have purchased or otherwise acquired them at the

inflated prices that were paid. At the time of the purchases and/or acquisitions by Plaintiff and the

Class, the true value of Neovasc common stock was substantially lower than the prices paid by

Plaintiff and the other members of the Class. The market price of Neovasc common stock declined

upon public disclosure or materialization of the facts alleged herein to the injury of Plaintiff and

Class members.

       160.    By reason of the conduct alleged herein, Defendants knowingly or recklessly,

directly or indirectly, have violated Section 10(b) of the Exchange Act and SEC Rule 10b-5

promulgated thereunder.

       161.    As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and the

other members of the Class suffered damages in connection with their respective purchases,

acquisitions and sales of the Company’s securities during the Class Period, upon the disclosure or

materialization of the risk that the Company had been disseminating misleading statements to the

investing public regarding its ability to develop and commercialize the Reducer.




                CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                    52
        Case 7:20-cv-09313-PMH Document 25 Filed 03/19/21 Page 53 of 55




                                            COUNT II

    (Violations of Section 20(a) of the Exchange Act Against the Individual Defendants)

       162.    Plaintiff repeats and realleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       163.    During the Class Period, the Individual Defendants participated in the operation

and management of Neovasc, and conducted and participated, directly and indirectly, in the

conduct of Neovasc’s business affairs. Because of their senior positions, they knew the adverse

non-public information that rendered Neovasc’s public statements false and misleading.

       164.    As senior executives of a publicly owned company, the Individual Defendants had

a duty to disseminate accurate and truthful information with respect to Neovasc’s products and

results of operations, and to correct promptly any public statements issued by Neovasc which had

become materially false or misleading.

       165.    Because of their positions of control and authority as senior officers, the Individual

Defendants were able to, and did, control the Company’s statements, which Neovasc disseminated

in the marketplace during the Class Period concerning Neovasc’s products and business.

Throughout the Class Period, the Individual Defendants exercised their power and authority to

cause Neovasc to engage in the wrongful acts complained of herein. The Individual Defendants,

therefore, were “controlling persons” of Neovasc within the meaning of Section 20(a) of the

Exchange Act. In this capacity, they participated in the unlawful conduct alleged which artificially

inflated the market price of Neovasc common stock.

       166.    Each of the Individual Defendants, therefore, acted as a controlling person of

Neovasc. By reason of their senior positions at Neovasc, each of the Individual Defendants had

the power to direct the actions of, and exercised the same to cause, Neovasc to engage in the


                CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                    53
        Case 7:20-cv-09313-PMH Document 25 Filed 03/19/21 Page 54 of 55




unlawful acts and conduct complained of herein. Each of the Individual Defendants exercised

control over the general operations of Neovasc and possessed the power to control the specific

activities, which comprise the primary violations about which Plaintiff, and the other members of

the Class complain.

       167.    By reason of the above conduct, the Individual Defendants are liable pursuant to

Section 20(a) of the Exchange Act for the violations committed by Neovasc.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against Defendants as follows:

       A.      Determining that the instant action may be maintained as a class action under Rule

23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the Class Representative;

       B.      Requiring Defendants to pay damages sustained by Plaintiff and the Class by reason

of the acts alleged herein;

       C.      Awarding Plaintiff and the other members of the Class prejudgment and post-

judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and

       D.      Awarding such other and further relief as this Court may deem just and proper.

                                  JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.

Dated: March 19, 2021


                                                      Respectfully submitted,

                                                      POMERANTZ LLP

                                                      /s/ Omar Jafri

                                                      POMERANTZ LLP
                                                      Joshua B. Silverman
                                                      Omar Jafri

                CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                    54
Case 7:20-cv-09313-PMH Document 25 Filed 03/19/21 Page 55 of 55




                                  10 South LaSalle Street, Suite 3505
                                  Chicago, Illinois 60603
                                  Telephone: (312) 377-1181
                                  Facsimile: (312) 377-1184
                                  Email: jbsilverman@pomlaw.com
                                         ojafri@pomlaw.com

                                  HOLZER & HOLZER, LLC
                                  Corey D. Holzer
                                  Marshall P. Dees
                                  1200 Ashwood Parkway, Suite 410
                                  Atlanta, Georgia 30338
                                  Telephone: (770) 392-0090
                                  Facsimile: (770) 392-0029
                                  Email: cholzer@holzerlaw.com
                                         mdees@holzerlaw.com

                                  Glancy Prongay & Murray LLP
                                  Ex Kano S. Sams II (pro hac vice
                                  pending)
                                  1925 Century Park East, Suite 2100
                                  Los Angeles, CA 90067
                                  Telephone: (310) 201-9150
                                  Facsimile: (310) 201-9160
                                  Email: esams@glancylaw.com


                                  Attorneys for Lead Plaintiff




     CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                         55
